SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the District of Connecticut, and was submitted by petitioner pro se and by counsel for respondent.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Thompson’s Ruling on Petition for Habeas Corpus, dated January 3, 2001. The relevant state-court ruling neither “was contrary to,” nor “involved an unreasonable application of ...” clearly established federal law, 28 U.S.C. § 2254(d)(1), as determined by the Supreme Court of the United States, see generally Williams v. Taylor, 529 U.S. 362, 413, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000).
Issues argued by petitioner on appeal that were not raised in the district court are not properly before us, and the record here does not indicate that they must be entertained in the interests of justice. See generally Singleton v. Wulff, 428 U.S. 106, 121, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976).
We have considered all of petitioner’s contentions that are properly before us and have found them to be without merit. The judgment of the district court is affirmed.